Exhibit 10.24
Amendment Agreement
Party A: Beijing Beike Yongfeng Technologies Development Co., Ltd.

Address: No.7, Fengxian Middle Road, Yongfeng Industry Base, Haidian District,
Beijing

Legal Representative: Lu Xiaoming
Telephone: 58717521
Party B: RAE-KLH (Beijing) Technologies Co., Ltd.

Address: RAE-KLH Building, No.7, Fengxian Middle Road, Yongfeng Industry Base,
Haidian District, Beijing, China

Legal Representative: Chen Yizhi
Telephone: 58858788
Party A and Party B are herein referred to as the “Parties” collectively and a
“Party” respectively.
Whereas:

(a)   Party A and Party B entered into the Contract for Cooperative Development
of the Project in Beijing Academy of Science and Technology Morden Manufacturing
Technologies Park (II) (the “Cooperative Development Contract”) on July 10,
2003, which provides that Party A shall provide Party B a plot of land with an
area of 11.9 Mu to invest and develop the real estate project. Party B has
invested in and developed the project of 3# Building (the “Project”) in Beijing
Academy of Science and Technology Morden Manufacturing Technologies Park and has
borne all the development costs and apportionment expenses for the Project.  
(b)   Party A has delivered to Party B two written statements (the “Written
Undertaking”) respectively on February 22, 2005 and September 13, 2006 to
undertake to complete the procedures for division of the state-owned land use
rights for and on behalf of Party B in accordance with the laws of China, so as
to assist Party B in obtaining the land use rights over the land for the Project
and the ownership certificate for the building under the Project.   (c)   Party
A has obtained the state-owned land use right certificate (Jing. Hai. Guo. Yong.
(2004) No.3156) in its own name for the land under the Project and the ownership
certificate (Jing. Fang. Quan. Zheng. Hai. Qi. Zi, No. 0060967) in its own name
for the building under the Project.   (d)   The Parties has further negotiated
about the matters regarding the Project, agreeing to revise the relevant terms
of the Cooperative Development Contract and reach the unanimous agreement on the
relevant matters.

Therefore, the Parties agree to revise the Cooperative Development Contract as

1



--------------------------------------------------------------------------------



 



follows:
Article 1 Amendment to the Cooperative Development Contract

1.1   The Parties confirm that Party A and Party B have performed all of its
obligations under the Cooperative Development Contract to the extent permitted
by Chinese laws and policies, but due to the failure to accomplish the purpose
of the Cooperative Development Contract, the Parties reached the unanimous
agreement to amend the Cooperative Development Contract.   1.2   Since Party B
has paid all of the costs and expenses for the development of the Project in
accordance with the Cooperative Development Contract, including but not limited
to the expenses and fees for municipal public facilities, land exploration and
survey, planning and design, construction work, environmental assessment, design
of traffic arrangement, construction of road, landscaping, examination and
approval, and registration and has used the Project up to the present. After
taking into consideration comprehensively all relevant factors, the Parties
agree that, Party A shall pay the economic compensation of RMB 55,000,000 to
Party B, as Party A’s compensation to Party B for its handover of the building
under the Project and payment of the aforesaid costs and expenses.

Article 2 Payment of Economic Compensation

2.1   The economic compensation under Article 1.2 hereof shall be paid through
the following method:

  (a)   Within 30 days of the effective date of this Agreement, Party A shall
pay to Party B the first instalment of the economic compensation in the amount
of RMB 30,000,000; and     (b)   The remaining compensation, in the amount of
RMB 25,000,000 shall be paid up by Party A in two installments within two years
after the effective date of this Agreement, among which, the first installment,
in the amount of RMB20,000,00 shall be paid up by February 28, 2012, and the
second installment, in the amount of RMB5,000,000 shall be paid by February 28,
2013.

2.2   The foregoing amount shall be paid into Party B’s following bank account:
Company Name: RAE-KLH (Beijing) Technologies Co., Ltd.
Opening Bank: Shangdi Branch, China Minsheng Bank
Account Number: 0110014170024784

Article 3 Compensation and Exemption; Tax and Expenses

3.1   From the effective date of this Agreement, Party A will own the land and
the over-ground building. Party B shall bear all the obligations and undertake
all the liabilities of any adverse effect arising out of or caused by matters
attributable to Party B to the rights of Party A under this Agreement before the
effectiveness of this Agreement. Except for the rights and obligations provided
under this

2



--------------------------------------------------------------------------------



 



    Agreement or otherwise agreed by the Parties, neither Party A nor any of its
director or employee shall require Party B to bear any obligation or liability
of any nature on the Project in any name or for any reason, including any
potential and future claim, requirement, appeal and request made by any third
party.   3.2   The Parties confirm that they will undertake the taxes and fees
arising from performance of this Agreement respectively in accordance with the
relevant laws.

Article 4 Liabilities for Breach

4.1   If a Party is in breach of any provision of this Agreement and delays the
performance of its obligation, such Party will be deemed as being in default
under this Agreement. The liabilities of the defaulting party shall include the
following: if the party delays to perform its obligation, the defaulting party
shall pay the liquidated damages to the non-defaulting party at the rate of 0.5%
of the overdue payment for each overdue day, and if the payment is overdue for
more than 10 days, the non-defaulting party is entitled to terminate this
Agreement and the defaulting party shall pay 20% of the economic compensation
under this Agreement to non-defaulting party as liquidate damages. If Party A is
in breach of this Agreement, Party B will not return the economic compensation
and the liquidated damages for overdue payment already paid by Party A; if Party
B is in breach of this Agreement, Party B shall promptly return the economic
compensation already paid by Party A. If the amount of the liquidated damages
(including that for overdue interests) is not sufficient to cover the economic
losses incurred by the non-defaulting party, the non-defaulting party shall
still have the right to claim compensation against the defaulting party.   4.2  
Notwithstanding any provision to the contrary herein, any Party shall not be
responsible to indemnify the other Party for any indirect or consequential
losses incurred by the other Party as a result of such Party’s performance or
non-performing of this Agreement.

Article 5 Dispute Resolution

5.1   This Agreement shall be governed by and constructed in accordance with the
laws of the PRC.   5.2   Any dispute between the Parties arising from or in
connection with the execution and performance of this Agreement shall be settled
by the Parties through consultation. If any dispute fails to be settled within
thirty (30) days after either Party requires the dispute to be settled through
consultation by giving the other Party a notice, such dispute shall be submitted
to the competent People’s Court where the Project locates.

Article 6 Miscellaneous

6.1   Subject to the laws of the PRC, any Party’s failure of exercising or delay
in exercising any of its rights under this Agreement shall not operate as a
waiver of such right, and a single or partial exercise of any right shall not
prevent a

3



--------------------------------------------------------------------------------



 



    subsequent further exercise of that or of any other right.   6.2   This
Agreement shall take effect upon the execution by the authorized representatives
of the Parties, and shall supersede any and all provisions which are not
consistent with any provision in this Agreement in the Cooperative Development
Contract or any prior written undertakings. This Agreement shall not be revised
unless agreed in written by the Parties’ respective authorized representatives.
The provisions in the Cooperative Development Contract shall be immediately
amended upon the effective date of this Agreement. Except for the rights and
obligations agreed in this Agreement, the Parties shall not request the other
Party to perform any obligations under the Cooperative Development Contract.  
6.3   If, pursuant to any law or public policy, any provision of this Agreement
shall be held invalid, illegal or unenforceable, so long as the economic and
legal nature of the transaction hereunder is not affected in a manner that is
materially adverse to any Party, the remaining provisions of this Agreement
shall continue in full force and effect. Once any provision of this Agreement
shall be held invalid, illegal or unenforceable, the Parties shall consult in
good faith with each other to revise this Agreement in a manner acceptable to
the Parties so that the transaction hereunder will be completed in a manner that
reflects the original intent of the Parties to the fullest extent.   6.4   This
Agreement shall be executed in two (2) copies, which shall be equally authentic.
Each Party shall hold one (1) copy of this Agreement.

4



--------------------------------------------------------------------------------



 



Amendment Agreement
(signature page)
Party A: Beijing Beike Yongfeng Technologies Development Co., Ltd.

       
Authorized Representative:
  /s/ Xie Wei  
 
  Name: Xie Wei  
 
  Title:   General Manager  

Party B: RAE-KLH (Beijing) Technologies Co., Ltd.

       
Authorized Representative:
  /s/ Yongbiao Qian  
 
  Name: Yongbiao Qian  
 
  Title:   General Manager  

Date: May 26, 2011

Place: Yongfeng industrial park

5